DETAILED ACTION
This is an Office action based on application number 15/539,104 filed 22 June 2017, which is a national stage entry of PCT/KR2015/013049 filed 2 December 2015, which claims priority to KR10-2014-0187619 filed 23 December 2014. Claims 1-14 and 17-25 are pending. Claims 1-8 and 24-26 are withdrawn from consideration due to Applicant’s election. Claims 15-16 are canceled.
Amendments to the claims, filed 23 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to claim 20, made of record in the previous Office action, is withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation “wherein the silicone polymer of the nanoparticles comprises a crosslinked organosiloxane copolymer, the crosslinked organosiloxane copolymer comprising dimethylsiloxane, methylphenylsiloxane, diphenylsiloxane, or a combination thereof” in lines 1-4. The claim depends from claim 9, which recites the limitation “wherein the nanoparticles comprise a silicone polymer comprising a crosslinked organosiloxane (co)polymer” in lines 10-11. It is unclear if the crosslinked organosiloxane copolymer recited by claim 26 is the same as, or different from, the crosslinked organosiloxane (co)polymer recited by the parent claim.
	For the purpose of compact prosecution, both limitations are construed to refer to the same crosslinked organosiloxane copolymer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9-14, 17-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2012/0329970 A1) (Kishioka) in view of Lee et al. (US Patent Application Publication No. US 2014/0162044 A1) (Lee) and Mohite et al. (US Patent Application Publication No. US 2009/0214868 A1).

Regarding instant claim 9, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film.
	Kishioka further discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]), which is analogous to the claimed hydroxyl group-containing (meth)acrylate.
	Kishioka further discloses that the acrylic polymer comprises a (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group (paragraph [0032]), which is construed to meet the claimed comonomer including at least one of alkyl (meth)acrylate monomers.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a storage shear modulus at 23ºC of from 0.8x105 to 5.0x105 Pa (paragraph [0013]).
	Kishioka further discloses that the acrylic pressure-sensitive adhesive composition comprises fillers (paragraph [0080]).
	Kishioka does not explicitly disclose the specific nanoparticles and storage modulus properties of the claim.
	However, Lee discloses adhesive films for an optical display, wherein the adhesive comprises core-shell particles (paragraph [0003]). Said core-shell particles have an average particle diameter of about 3 µm or less (paragraph [0012]), which is inclusive of the claimed nanoparticles; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Lee further discloses that said core-shell particles 
	Mohite similarly discloses core-shell particles that are particularly useful to improve the impact strength of resin compositions (paragraph [0008]), wherein said core-shell particles comprise a crosslinked polysiloxane core (paragraph [0007]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the core-shell particles of Lee into the adhesive composition of Lee. The motivation for doing so would have been to increase the impact strength of the adhesive composition. Further, it would have been obvious to crosslink the silicone core of Lee as prescribed by Mohite. The motivation for doing so would have been that crosslinked polyorganosiloxane cores are art-recognized cores for the formation of core-shell particles intended to provide impact resistance to resin compositions. Furthermore, the use of a known technique to improve similar products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(C).
	Specifically regarding the storage modulus properties of the claim, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-
	Since the instant specification is silent to unexpected results, the specific storage modulus values at specific temperatures are not considered to confer patentability to the claims. As the adhesive properties discussed above are variables that can be modified, among others, by adjusting the storage modulus by optimization of the adhesive composition, the specific values would have been considered result effectives variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive composition in the prior art combination to obtain the desired adhesive properties reflective of specific storage modulus values (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Lee and Mohite with Kishioka to obtain the invention as specified by the instant claim.

Regarding instant claim 10, the acrylic pressure-sensitive adhesive layer comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester and the (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group is construed to meet the requisite copolymer of the claim.

Regarding instant claim 11, Kishioka further discloses that the acrylic polymer contains the hydroxyl-containing (meth)acrylic ester in a content of from 5 to 35 percent by weight based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0017]).
	Kishioka further discloses that the (meth)acylic alkyl ester is contained in in the acrylic polymer at a content of preferably 30 percent by weight or more based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0035]).
	It is noted that the amount of hydroxyl-containing (meth)acrylic ester and the amount of (meth)acylic alkyl ester disclosed by Kishioka overlaps or includes the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, Kishioka further discloses that the acrylic polymer has a glass transition temperature (Tg) of preferably from -65ºC to -20ºC (paragraph [0077]).

Regarding instant claims 14 and 17, the prior art combination is silent with regard to the specific storage modulus properties.
	However, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-oozing.” Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is typically controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of acrylic compounds and reaction parameters.
	Since the instant specification is silent to unexpected results, the specific storage modulus values at specific temperature are not considered to confer patentability to the claims. As the adhesive properties discussed above are variables that can be modified, among others, by adjusting the storage modulus by optimization of the adhesive composition, the specific values would have been considered result effectives variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive composition in the prior art combination to obtain the desired adhesive properties reflective of specific storage modulus values (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it In re Aller, 105 USPQ 223).

Regarding instant claim 18, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.

Regarding instant claim 19, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.
	Kishioka broadly teaches that when the acrylic pressure-sensitive adhesive has a haze of 3.0% or less, it has better transparency and less adversely affects the transparency and appearance of optical products and optical parts using the pressure-sensitive adhesive sheet (page 9, paragraph [0106]).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Since the instant specification is silent to unexpected results, the specific amount of haze value after stretching is not considered to confer patentability to the claims. As the transparency and appearance of the pressure-sensitive adhesive sheet are variables that can be modified, among others, by the selection of an optimized acrylic pressure-sensitive adhesive encompassed by the scope of the prior art that exhibits the requisite haze value, the precise haze value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the haze value of the pressure-sensitive adhesive sheet after 200% stretching in the prior art combination to In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 26, Lee discloses that the silicone rubber comprising the core of the core-shell particles is prepared from siloxane or cyclosiloxane, and may be obtained by a polymerization of at least one of hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane, trimethylphenylcylclotrisiloxane, and octaphenylcyclotetrasiloxane (paragraph [0039]).
	Mohite similarly discloses core-shell particles that are particularly useful to improve the impact strength of resin compositions (paragraph [0008]), wherein said core-shell particles comprise a crosslinked polysiloxane core (paragraph [0007]). Mohite further discloses that said core is prepared by forming a polyorganosiloxane core by polymerizing a polydialkylsiloxane precursor selected from cyclic diemthylsiolxane oligomers comprising 4 to 12 dimethylsiloxane units inclusive of octamethylcyclotetrasiloxane (paragraphs [0009-0010]).
	Therefore, it would be readily apparent that the silicone rubber cores disclosed by both Lee and Mohite necessarily comprise a crosslinked copolymer comprising at least dimethylsiloxane and methylphenylsiloxane units.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee and Mohite as applied to claim 9 above, and further in view of Ooka et al. (WIPO International Publication No. WO 2014/091927 A1 with citations taken from the provided machine translation) (Ooka).

Regarding instant claim 20, Kishioka in view of Lee and Mohite discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.
	Kishioka in view of Lee and Mohite does not explicitly disclose the recovery rate of the adhesive film. Instead, the scope of the prior art is construed to encompass an embodiment that is substantially identical to the adhesive film of the claims.
	Further, Ooka discloses a pressure-sensitive adhesive composition for an optical film (paragraph [0001]), wherein said pressure-sensitive adhesive film comprises an acrylic polymer having a crosslinkable functional group (paragraph [0008]) inclusive of hydroxyl groups (paragraph [0030]).
	Ooka further discloses that the pressure-sensitive adhesive composition has a strain recovery rate of 50% or more such that any birefringence generated in the pressure-sensitive adhesive can be quickly eliminated to reduce any light leakage (paragraph [0024]).
	While there is no disclosure in Ooka that the recovery rate is measured in the same manner as the claim, absent evidence of criticality regarding how the recovery rate is measured and given that the recovery rate in Ooka falls within the range 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee and Mohite having the recovery rate prescribed by Ooka. The motivation for doing so would have been pressure-sensitive adhesive compositions having such a recovery rate quickly eliminate any birefringence generated in the adhesive such that any light leakage is reduced.
	Since the instant specification is silent to unexpected results, the specific recovery is not considered to confer patentability to the claims. As the ability to eliminate a generated birefringence in the adhesive film is a variable that can be modified, among others, by the optimization of the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recovery rate of the adhesive through the particular selection of the adhesive composition within the scope of the prior art combination to obtain the desired ability to eliminate birefringence (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee and Mohite as applied to claim 9 above, and further in view of Kimura et al. (US Patent No. 6,771,335) (Kimura).
	
Regarding instant claim 12, Kishioka in view of Lee and Mohite discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]).
	However, Kimura discloses a sheet comprising a binder resin and resin particles (col. 1, lines 64-67). Kimura teaches that the sheet has an internal haze of less than 40.0%, wherein internal haze is caused by the difference between refractive indices of the binder resin and resin particles (col. 2, lines 4-10). Kimura teaches that to satisfy such an internal haze, the refractive indices of the resin and the resin particles is preferably within 0.05 because when the difference exceeds 0.05, the internal haze is likely to increase (col. 3, lines 44-56).
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose particles and resin within the scope of Kishioka in view of Lee and Mohite that that satisfy the refractive index difference prescribed by Kimura. The motivation for doing so would 
	Therefore, it would have been obvious to combine Kimura with Kishioka in view of Lee and Mohite.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee and Mohite as applied to claim 9 above, and further in view of Kim et al. (US Patent Application Publication No. US 2006/0035076 A1) (Kim).

Regarding instant claim 21, Kishioka in view of Lee and Mohite discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.
	Kishioka in view of Lee and Mohite does not explicitly disclose the bubble generation area of the adhesive film.
	However, Kim discloses an acrylic pressure sensitive adhesive for a polarizer (paragraph [0002]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Kim further discloses that it is preferred to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from a pressure sensitive adhesive before use (paragraph [0039]). Kim teaches that pressure sensitive adhesive compositions that do not generate bubbles have excellent durability (paragraph [0013]).

	While there is no disclosure in Kim that the bubble generation is measured in the same way as the claim, absent evidence of criticality regarding how the bubble generation is measured and given that the bubble generation of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Kim with Kishioka in view of Lee and Mohite to obtain the invention as specified by the instant claim.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee and Mohite as applied to claim 9 above, and further in view of Takarada et al. (US Patent Application Publication No. US 2010/0209703 A1) (Takarada).

Kishioka in view of Lee and Mohite discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.

	However, Takarada discloses an adhesive sheet for an optical member (paragraph [0001]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Takarada further discloses that an acrylic pressure-sensitive adhesive is used to form the pressure-sensitive adhesive layer (paragraph [0048]). Takarada further discloses that the pressure-sensitive adhesive sheet has a peeling force of 1 N/25 mm or more such that adhesion reliability if increased (paragraph [0041]), wherein 1 N/25 mm is approximately 100 gf/in; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee and Mohite that has the peel strength prescribed by Takarada. The motivation for doing so would have been to increase adhesion reliability.
	Therefore, it would have been obvious to combine Takarada with Kishioka in view of Lee and Mohite.


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant contends that the prior art references fail to disclose or obviate all of the claimed elements. Specifically, Applicant traverses the citation of the prior art to obviate the claimed limitations related to the storage modulus properties. Specifically, Applicant contends that none of the prior art references obviate the claimed storage modulus at all of the claimed temperatures. Applicant further traverses the position of the Examiner that it would have been obvious to one of ordinary skill in the art to optimize the storage modulus of the adhesive composition given the teachings of the prior art references.
	Applicant’s arguments are unpersuasive. As cited and discussed above, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-oozing.” Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is typically controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of acrylic compounds and reaction parameters. Therefore, it is the position of the Examiner that one of ordinary skill in the art would be readily motivated to control storage modulus at all working temperatures in order to 

Applicant further submits a Declaration under 37 C.F.R. §1.132 by Sung Hyun Mun (September 2021 Declaration) with the intention that an added supplementary example shows that an adhesive composition having a different monomer and filler content does not possess the requisite storage modulus and has poor T-peel strength, poor haze, and poor bubble generation area.
	The September 2021 Declaration is unpersuasive because it is unclear as to what Applicant is attempting to demonstrate. First, the supplementary example differs from the inventive examples in the addition of 20 parts by weight of a nanoparticle filler identified as (b3). Nowhere in the original disclosure or the September 2021 Declaration is there disclosed the identity of said nanoparticle filler (b3). Therefore, it is not sufficiently clear if the difference in properties between the supplementary example and 

Applicant further traverses the combination of Lee and Mohite with Kishioka to obviate all the claim limitations. First, Applicant contends that while Lee discloses the claimed core-shell nanoparticles, Lee discloses that when the particles are added to an adhesive composition, the storage modulus at 25ºC is 100 MPa or more (Lee at paragraph [0050]), which is significantly higher than the range disclosed in Kishioka.
	Regarding the Mohite reference, Applicant contends that Mohite discloses the use of core-shell particles as impact modifier, but does not disclose the use of an acrylic polymer in combination with said core-shell polymers. Therefore, Applicant concludes that it is difficult to predict that there is an effect of improving foldability through the effect from the impact modifier.
	Applicant’s argument is unpersuasive. First, regarding the Lee reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, while Lee may suggest a storage modulus that is much higher than 
	As to the Applicant’s arguments regarding the Mohite reference, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, while Applicant has recognized a different benefit from the addition of core-shell filler particles (i.e., improving the foldability property of an adhesive composition), Applicant has not persuasively shown that such a property could not be arrived at by including the same core-shell particles into the same adhesive composition in an attempt to improve the impact properties of said adhesive composition. 

Applicant further traverses the remaining prior art rejections using the same arguments traversing the rejection of independent claim 9; therefore, the same .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/27/2022